MEMORANDUM***
Cristina Madrilejo Diancin, a native and citizen of the Philippines seeks review of a decision by the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s denial of asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a. *337See Kalaw v. I.N.S., 133 F.3d 1147 (1997). We deny the petition for review.
We review the denial of asylum for substantial evidence, and will reverse only if the evidence was such that a reasonable factfinder would be compelled to conclude that the requisite fear of persecution existed. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Diancin did not demonstrate that she was mistreated in any way prior to her departure from the Philippines in 1992. Furthermore, her uncle, the most politically active member of the family, against whom most of the alleged attacks were directed, continues to live in the same village Diancin used to live in. In addition, Diancin’s mother continues to live in that village. The evidence would not compel a reasonable person to find Diancin eligible for asylum.
Because Diancin does not satisfy the standard for asylum, she necessarily fails to satisfy the more stringent standard for withholding of deportation. Ochave v. I.N.S., 254 F.3d 859, 868 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.